Citation Nr: 0005617
Decision Date: 03/01/00	Archive Date: 09/08/00

DOCKET NO. 96-31 665A              DATE MAR 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Whether new and material evidence has been received to reopen a
claim of entitlement to service connection for a back disorder.

REPRESENTATION 

Appellant represented by: Kenneth B. Mason, Jr., Esq.

ATTORNEY FOR THE BOARD 

C. Crowley, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from May 1956 to May 1959.

This case initially came before the Board of Veterans' Appeals
(Board) from a rating decision rendered in May 1996 by the New
Orleans, Louisiana, Regional Office (RO) of the Department of
Veterans Affairs (VA). In a decision dated in August 1998, the
Board denied the veteran's claim that new and material evidence had
been received to reopen a claim of entitlement to service
connection for a back disorder. The veteran thereafter appealed
that determination; the United States Court of Appeals for Veterans
Claims (Court), by means of an Order promulgated in August 1999,
vacated and remanded the Board's August 1998 decision with regard
to that question. Watson v. West, U.S. Vet. App. No. 98-2266 (Aug.
19, 1999). The claim was subsequently returned to the Board for
action in accordance with the Joint Motion for Remand that formed
the basis for the Court's Order.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

In the Joint Motion for Remand referenced above, it is noted that
the veteran's service medical records were presumed destroyed by
the fire at the National Personnel Records Center. The Joint Motion
indicates that the veteran's service medical records should be
reconstructed. In addition, in reviewing the veteran's claims
folder, we note that he faxed the Board in August 1998 stating that
he missed his personal hearing due to an accident, and requested
that his hearing be rescheduled. After review of the record, we
find that it would be prudent if the RO would definitively resolve
whether the veteran desires a hearing before a Member of the Board
sitting in New Orleans, or a local hearing at the RO.

2 -

Accordingly, this claim is REMANDED for the following:

1. The RO should inform the veteran and his representative that
they may furnish additional evidence in support of the veteran's
claim.

2. The RO should ask the veteran to clarify which type of hearing
he desires, a hearing before a Member of the Board sitting in New
Orleans, a local hearing at the RO in front of a local hearing
officer, or some other type of hearing, and schedule such a hearing
as appropriate.

3. The RO should also attempt to "reconstruct the veteran's service
medical records" that were presumably destroyed by fire at the
National Personnel Records Center.

(A) Specifically, the RO should request any records that may be
available from other sources, including morning reports, and
associate the documentation request with the veteran's claims
folder.

(B) In addition, the RO should again request the veteran's service
medical records from all sources, including those maintained on
paper, microfiche, and on electronic databases (computer); and
associate the documentation requests with the veteran's claims
folder.

(C) The RO should also ask the veteran if he has any copies of his
service medical records.

3 -

(D) Finally, if the veteran's service medical records cannot be
located or reconstructed, the RO shall document all negative
replies, and associate those replies with the veteran's claims
folder.

4. The RO should then review the veteran's claim, and determine
whether it can now be granted. If the decision remains adverse to
the veteran, he and his representative should be furnished with a
supplemental statement of the case and with a reasonable period of
time within which to respond thereto. The case should then be
returned to the Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See ],he Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

(CONTINUED ON NEXT PAGE)

4 -

MARK W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



